IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                       Assigned on Briefs November 16, 2016

     SHEDDRICK HARRIS v. RANDY LEE, WARDEN and STATE OF
                         TENNESSEE

                Appeal from the Criminal Court for Johnson County
                    No. CC-16-CR-80 Stacy L. Street, Judge


               No. E2016-01573-CCA-R3-HC – Filed December 9, 2016


The Petitioner, Sheddrick Harris, appeals the Johnson County Criminal Court’s summary
dismissal of his petition for a writ of habeas corpus from his 2010 first degree murder and
especially aggravated robbery convictions and his effective sentence of life without the
possibility of parole plus sixty years. The Petitioner contends that the habeas corpus
court erred by denying relief because the trial court judge was without jurisdiction to
preside over his trial after signing the search warrant executed by the police. We affirm
the judgment of the habeas corpus court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and TIMOTHY L. EASTER, JJ., joined.

Sheddrick Harris, Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Lacy Wilber, Senior Counsel; and
Anthony Clark, District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       A Shelby County Grand Jury indicted the Petitioner for first degree felony murder,
especially aggravated robbery, and employing a firearm during the commission of a
dangerous felony as a result of “an ill-fated drug deal turned robbery” during which the
victim died as the result of a single gunshot wound to the chest. See State v. Sheddrick
Harris, No. W2010-02515-CCA-R3-CD, 2012 WL 29203, at *1 (Tenn. Crim. App. Jan.
5, 2012), perm. app. denied (Tenn. May 16, 2012). The Petitioner was convicted by a
jury of first degree murder and subsequently pleaded guilty to especially aggravated
robbery. Ultimately, he received consecutive sentences of life without the possibility of
parole for first degree murder and sixty years for especially aggravated robbery. The
firearm-related charge was dismissed. On appeal, this court affirmed the Petitioner’s
convictions. Id. at *13. We note that the Petitioner sought post-conviction relief,
alleging the ineffective assistance of counsel and challenging the constitutionality of his
arrest, that the post-conviction court denied relief, and that the appeal is currently
pending before this court. See Sheddrick Harris v. State, No. W2016-00904-CCA-R3-PC
(Tenn. Crim. App. 2016) (appeal docketed).

       On May 20, 2016, the Petitioner filed the instant petition for habeas corpus relief,
stating the following:

           On May 21, 2008, Judge Chris Craft, signed a search warrant and affidavit
           concerning the petitioner’s convictions. On August 13, 2010, Judge Chris
           Craft presided over the petitioner’s trial at which petitioner [was] found
           guilty by a jury of Shelby County Tennessee of First Degree Murder and
           Especially aggravated robbery.

The Petitioner argued that the trial court judge’s signing the search warrant and presiding
over the Petitioner’s trial deprived the trial court of jurisdiction. In support of his
argument, the Petitioner relied upon Tennessee Code Annotated section 17-2-101 and
Hamilton v. State, 403 S.W.2d 302 (Tenn. 1966). The Petitioner attached to his petition a
portion of the transcript from the motion for a new trial hearing. The transcript reflects
that the trial court judge acknowledged ruling upon the validity of the search warrant and
issuing the warrant. The judge stated,

                   At one point before Mr. Harris had set his case for trial, or as soon as
           he set it for trial[,] I voir dired him on the stand. He sat here next to me and
           said that he didn’t think it was fair that I sit on a case where I had ruled on
           the search warrant.

                  That was the first time that I had ever been aware that at some point,
           apparently, and I’ve not even seen the search warrant. But, at some point,
           in this case someone brought a search warrant to me and I allowed the
           search of an automobile.

                  I still have not seen the search warrant. I don’t know that that is
           true, but if Mr. Harris said it was true, it might have been true. And I told
           him at the time that if he wished a Franks1 hearing, which is a procedure by
           which the search warrant is collaterally attacked, not on the four corners of

1
    See Franks v. Delaware, 438 U.S. 154 (1978).
                                                   -2-
       the instrument, . . . but in Federal Law showing that the person who issued
       the warrant, committed perjury, or lied on the affidavit

The remainder of the sentence and the trial court judge’s remarks at the motion hearing is
not attached to the habeas corpus petition.

       The State filed a motion to dismiss the habeas corpus petition on the basis that
although the trial court judge who signed the search warrant also presided over the
Petitioner’s trial, the judge did not issue the search warrant as a judge from an inferior
court. The habeas corpus court granted the motion to dismiss, concluding that the
Petitioner’s contention was without merit. This appeal followed.

       The Petitioner contends that the habeas corpus court erred by denying relief
because the trial court judge was without jurisdiction to issue a warrant in the Petitioner’s
case and to preside over the trial. The State responds that because the trial court judge
issued the search warrant and presided over the trial as a criminal court judge, the trial
court was not deprived of jurisdiction.

        Habeas corpus relief is generally available to “[a]ny person imprisoned or
restrained of liberty” whose judgment is void or whose sentence has expired. T.C.A. §
29-21-101 (2012); see Tucker v. Morrow, 335 S.W.3d 116, 119-20 (Tenn. Crim. App.
2009). A petitioner has the burden of proving by a preponderance of the evidence that a
judgment is void or that a sentence has expired. State v. Davenport, 980 S.W.2d 407, 409
(Tenn. Crim. App. 1998). A void judgment exists if it appears from the face of the
judgment or the record that the convicting court lacked jurisdiction or authority to
sentence the defendant or that the defendant’s sentence has expired. Archer v. State, 851
S.W.2d 157, 161 (Tenn. 1993); see Moody v. State, 160 S.W.3d 512, 515 (Tenn. 2005).
In contrast, “[a] voidable judgment is one that is facially valid and requires proof beyond
the face of the record or judgment to establish its invalidity.” Summers v. State, 212
S.W.3d 251, 256 (Tenn. 2007); see State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000).

        Post-conviction relief, not habeas corpus relief, is the appropriate avenue of relief
for certain voidable judgments. T.C.A. § 40-30-103 (2012); see Vaughn v. State, 202
S.W.3d 106, 115 (Tenn. 2006). A habeas corpus court may dismiss a petition for relief
without an evidentiary hearing or the appointment of counsel when the petition fails to
state a cognizable claim. Yates v. Parker, 371 S.W.3d 152, 155 (Tenn. Crim. App. 2012);
see T.C.A. § 29-21-109 (2012). The question of whether habeas corpus relief should be
granted is a question of law, and this court will review the matter de novo without a
presumption of correctness. Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005).


                                             -3-
        The Petitioner substantially relies upon State v. Hamilton, 403 S.W.2d 302 (Tenn.
1996), to support his claim that the trial court was deprived of jurisdiction, but we
conclude that his reliance is misplaced. In Hamilton, the defendant sought appellate
relief on the basis that the criminal court judge who presided over the defendant’s trial
had also issued the arrest warrant in his capacity as a general sessions court judge. Id. at
302. Our supreme court concluded that the defendant’s constitutional rights were
violated by the judge’s signing the arrest warrant in his capacity as a general sessions
court judge and by the same judge’s presiding over the defendant’s trial in his capacity as
a criminal court judge. Id.; see Tenn. Const. art. 6, § 11 (“No Judge of the Supreme or
Inferior Courts shall preside on the trial of any cause . . . In which he may have presided
in any inferior Court, except by consent of all the parties.”); T.C.A. § 17-2-101(4) (2009)
(“No judge . . . shall be competent, except by consent of all parties, to sit . . . where the
judge . . . has presided on the trial in an inferior court[.]”); see also Hawkins v. State, 586
S.W.2d 465, 465 (Tenn. 1979).

        We note that the court in Hamilton reversed the defendant’s conviction and
remanded the case for a new trial because a constitutional violation occurred, not because
the trial court was deprived of jurisdiction, and judgment was therefore void. Hamilton,
403 S.W.2d at 302. In fact, the court stated it dismissed the habeas corpus appeal that
had also been filed in light of the conclusion reached in the appeal of the conviction. Id.
As a result, the constitutional violation at issue in Hamilton is cognizable in post-
conviction proceedings, not habeas corpus proceedings. This court has recognized that
challenges to convictions based upon constitutional violations in the conviction
proceedings are issues that should be raised in a petition for post-conviction relief rather
in than a habeas corpus petition. See Luttrell v. State, 644 S.W.2d 408, 409 (Tenn. Crim.
App. 1982); see also Fredrick B. Zonge v. State, No. 03C01-9903-CR-00094, 1999 WL
1191542, at *1 (Tenn. Crim. App. Dec. 16, 1999) (stating “[a]lleged violations of
constitutional rights are addressed in post-conviction, not habeas corpus, proceedings”),
perm. app. denied (Tenn. June 26, 2000). The Petitioner filed his petition for post-
conviction relief, and he has appealed the denial of relief. See T.C.A. § 40-30-102(c)
(2012) (The Post-Conviction Procedure Act “contemplates the filing of only one (1)
petition for post-conviction relief. In no event, may more than one (1) petition for post-
conviction relief be filed attacking a single judgment.”).

        Regardless of whether the Petitioner’s allegation in the instant case is cognizable
for habeas corpus relief, the record reflects that the judge who signed the search warrant
and who presided over the trial acted, in both instances, pursuant to his authority as a
criminal court judge. Nothing prohibits a criminal court judge from issuing a search
warrant relative to an individual’s property and later presiding over the individual’s
criminal trial. The search warrant attached to the petition for a writ of habeas corpus
reflects that it was issued on May 21, 2008, by Criminal Court Judge Chris Craft. The
                                              -4-
record also reflects that the same judge, in his capacity as a criminal court judge, presided
over the Petitioner’s trial. We conclude that the habeas corpus court did not err by
summarily dismissing the petition and denying relief. The Defendant is not entitled to
relief on this basis.

      In consideration of the foregoing and the record as a whole, we affirm the
judgment of the habeas corpus court.



                                          ______________________________________
                                          ROBERT H. MONTGOMERY, JR., JUDGE




                                             -5-